DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11119821. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.

Instant Application
11119821 Patent 
1. (Currently Amended) A method for hardware-accelerated serverless computing, the method comprising: receiving a definition of a serverless computing task comprising a first portion and a second portion, at least the second portion able to be accelerated by a hardware accelerator; placing the serverless computing task entirely with a first host of a plurality of hosts; executing on the first host at least the first portion of the serverless computing task; identifying, during the executing of the first portion, a second host of the plurality of hosts having a hardware accelerator to execute the second portion; placing the second portion with the identified second host; and executing the second portion on the hardware accelerator on the identified second host
1. A method for field programmable gate array (FPGA) accelerated serverless computing, the method comprising: first placing a serverless computing task entirely with a first host of a plurality of hosts, the serverless computing task including at least a first portion and second portion; first executing on the first host at least the first portion of the serverless computing task; identifying, during the first executing, a second host of the plurality of hosts to execute the second portion; second placing the second portion with the second host; and second executing the second portion on the second host.



As per claim 9, see rejection on claim 1. 

As per claim 17, see rejection on claim 1.

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Claims 2-4, 9-12, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11119821 in view of 17519395 application. 

As per claim 2, 821 patent reaches: 

The method of claim 1 (see rejection on claim 1) .

821 patent does not expressly teach: 

 wherein the hardware accelerator comprises a graphics processing unit.

However, 17519395 application discloses: 

wherein the hardware accelerator comprises a graphics processing unit (17519395 application, claim 2).

Both  17519395 application and 821 patent pertain to the art of FPGA application. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a GPU to accelerate because a GPU is a common type of accelerator. 

As per claim 3, 821 patent reaches: 

The method of claim 1 (see rejection on claim 1).

821 patent does not expressly teach: 

wherein the hardware accelerator comprises a field programmable gate array.

However, 17519395 application discloses: 

wherein the hardware accelerator comprises a field programmable gate array.
 (17519395 application, claim 3).

Both  17519395 application and 821 patent pertain to the art of FPGA application. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use FPGA to accelerate because FPGA is a common type of accelerator. 

As per claim 4, 821 patent reaches: 

The method of claim 1 (see rejection on claim 1).

821 patent does not expressly teach: 
wherein the second portion of the serverless computing task comprises a machine learning script.

However, 17519395 application discloses: 

wherein the second portion of the serverless computing task comprises a machine learning script.
 (17519395 application, claim 4).

Both  17519395 application and 821 patent pertain to the art of FPGA application. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run ML  to accelerate because ML is a common type of application. 

As per claim 10, see rejection on claim 2. 

As per claim 11, see rejection on claim 3.

As per claim 12, see rejection on claim 4.


As per claims 18-20, see rejection on claims 2-4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2018/0027062 teaches a method of accelerating execution suing a FPGA/GPU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196